UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-8336


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STANLEY A. SLUPKOWSKI,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:94-hc-00392-BR)


Submitted:   July 25, 2011                 Decided:   August 11, 2011


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter H. Paramore, III, WALTER H. PARAMORE, III, P.C.,
Jacksonville, North Carolina, for Appellant.     David T. Huband,
BUREAU OF PRISONS, Butner, North Carolina; Jennifer P. May-
Parker,   Rudolf  A.   Renfer,  Jr.,   Assistant   United  States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Stanley    A.    Slupkowski         appeals     the    district     court’s

order,      following    a    hearing,       that    he   continues       to    meet     the

criteria for commitment to the custody of the Attorney General

pursuant to 18 U.S.C. § 4246 (2006).                   Specifically, the district

court    determined     that    Slupkowski          continues       to   suffer    from    a

mental disease or defect as a result of which his release would

create a substantial risk of bodily injury to another person or

serious damage to property of another.

              We review the district court’s determination for clear

error.       United States v. Cox, 964 F.2d 1431, 1433 (4th Cir.

1992).        A   factual      finding       is     clearly    erroneous        when     the

reviewing court is “left with the definite and firm conviction

that    a   mistake     has    been    committed.”            Anderson     v.     City    of

Bessemer     City,    470 U.S. 564,    573    (1985)     (internal       quotation

marks and citation omitted).                 We have reviewed the record and

find that the district court’s determination is supported by the

record and is not clearly erroneous.                   Accordingly, we affirm the

order of the district court.                     We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                                  AFFIRMED

                                             2